AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return

 

PG mun | J 3 4 hy and time warrant executed: Copy of ee and inventory left with:
WA

 

 

Inventory made in the presence of : ‘ Mh .
¥

 

Inventory of the property taken and name of any person(s) seized:

Whit Aye lommuniea ins exten Tf

Uniting Yortiny Cpu
sa gg Os
JUN 18 9099

David J. Bradley, Clerk of Coure

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

er Executing officers. ices eS signatu

7
Kiara Me Worker Lpoeeak frjeuit

Printed naine dnd title

 

 

 
PA uh

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ), Case No. 9 0) 4 M
as
WhatsApp Communications Contained In ) H | | 3
Samsung Model J727T1, IMEI 357847090464101 )
FCC ID A3LSMJ727T, Line Item 027 )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe __—- Southern ~—_—CsCODistrict of — Texas
(identify the person or describe the property to be searched and give its location):

WhatsApp communications contained in Samsung Model J727T1, IMEI 357847090464101, Line Item 027.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Please see affidavit which is attached hereto and made a part of this Application regarding communications and data on
the above describe cell phone.

YOU ARE COMMANDED to execute this warrant on or before | L Y (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. (Jat any time in the day o¥fight because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _—-Frances Stacy, United States Magistrate Judge i.
(United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

0 for days (not to exceed 30) © until, the facts justifying, the later specific date of ;
Date and time issued: _ 06/05/2019 0:00 am racecar Vt 2 )
/ / td 5 al. “et. Judge's signature
City and state: Houston, Texas Frances Stacy, United States Magistrate Judge

 

 

Printed name and title
